DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections - 35 USC § 112
2.       The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

3.    Claims 11-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 11 and 20, the recitation of the phrase "each of the plurality of spacers are spaced apart from one another….” renders the claims indefinite. It is unclear whether said phrase refers to: “each of the plurality of spacers is discrete and spaced apart from one another”, or “each of the plurality of spacers consists of several discrete parts that are spaced apart from one another”. Therefore, the examiner comprehends the claims based on his best interpretations to these phrases.
Claims 12-19 are rejected based on dependency.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 5-7, 10-11, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Neet (US 7081697 B2) in view of SIGMUND et al. (US 2400891 A) and Stevens et al. (US 20100239851 A1).
	Regarding claim 1, Neet discloses an electric machine comprising: a stator having a stator core (100 in Fig. 1) comprising a plurality of slots (110), wherein each of the plurality of slots is substantially U-shaped with a pair of opposing substantially radial side walls (Fig. 1); each of the plurality of slots comprising a spacer (250 in Fig. 2), a conductor (160), and an encapsulated slot insulation (col. 5, lines 48-60), wherein the spacer comprises a substantially planar first side (e.g. the outer surface of leg member 260), a substantially planar opposite second side (e.g. the inner surface of leg member 260), and a substantially uniform thickness that is defined between the planar first side and the planar second side (Fig. 2), wherein the spacer extends around a perimeter of the slot between the stator core and the conductor such that the planar first side of the spacer is in direct contact with the stator core and the planar second side of the spacer is in direct contact with the conductor (Fig. 2), and wherein the conductor is suspended away from the stator core by the thickness of the spacer that defines a dielectric distance (Figs. 2 and 5 and related text; also see col. 5, lines 48-60; col. 6, lines 4-8), 
	Neet does not mention explicitly: wherein the spacer comprises one or more holes, and wherein at least some of the one or more holes are positioned against the pair of opposing substantially radial side walls; wherein said encapsulation material configured to flow in a liquid state filling in the one or more holes and disposed between the conductor and the stator core; wherein the cured encapsulation material fully extends between and is in direct contact with the stator core and the conductor within the one or more holes such that around the perimeter of the slot, the space between the conductor and the stator core is filled with either the spacer, or the cured encapsulation material, but not both in a layered configuration; and wherein the cured encapsulation material is of greater thermal conductivity than the spacer.
	SIGMUND discloses an electric machine comprising: a stator having a stator core (30 in Figs. 8 and 9) comprising a plurality of slots (31); each of the plurality of slots comprising a spacer (37 in Figs. 11 and 12), a conductor (32), and an encapsulated slot insulation (page 2, left column, lines 56-71); wherein the spacer comprises one or more holes (38), and wherein at least some of the one or more holes are positioned against the pair of opposing substantially radial side walls (Figs. 11 and 12); wherein said 
Since Neet and SIGMUND pertain to the same field of endeavor, it would have been obvious to one of ordinary skill in the art to have modified the invention of Neet to provide the spacer with one or more holes as taught by Sigmund, so that the encapsulation material which surrounds the spacer may readily flow in intimate contact with the stator core and the conductor (SIGMUND, page 1, lines 28-32; page 2, left column, lines 14-30 and right column, lines 37-45).
The combination of Neet and SIGMUND is silent on: wherein the cured encapsulation material is of greater thermal conductivity than the spacer.
Stevens discloses an encapsulation material (resin mixture) (see Abstract; para. 0012, 0016, 0049), wherein, once cured for locking its position, the encapsulation material is of greater thermal conductivity than conventional stator spacer or wedge (para. 0063-0064, 0069, 0072-0075).
Since Stevens teaches the general application and the advantage of the discloses high thermal conductivity resin material (Stevens, para. 0004, 0068-0069) and Neet/SIGMUND teaches the variability of the type of the encapsulation material (Neet, 
Regarding claim 5, Neet  does not but SIGMUND discloses: wherein the spacer comprises a plurality of screen mesh (inherent to the perforated sleeves 37 shown in Figs. 9-11).
It would have been obvious to one of ordinary skill in the art to have modified the invention of Neet by substituting SIGMUND’s spacer member (perforated sleeves 37) for Neet’s spacer. Doing so would obviously improve heat dissipation for electric machine. Also, it has been held to be within the general skill of worker in the art to select a known material (e.g., the perforated sleeves 37 taught by SIGMUND) on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claims 6 and 7, Neet does not but SIGMUND discloses: wherein the spacer comprises a perforated slot liner (37); wherein the perforated slot liner comprises circular-shaped perforations (38). As such, the combination of Neet, SIGMUND and Stevens reads on the clamed invention.

Regarding claim 11, Neet discloses an electric machine comprising: a stator having a stator core (100 in Fig. 1) comprising a plurality of slots (110); each of the plurality of slots comprising a plurality of spacers (250 in Fig. 2), a conductor (160), and an encapsulated slot insulation (col. 5, lines 48-60), wherein each of the plurality of spacers are discrete (Fig. 1 shows six discrete spacers) and each comprises a first side (e.g. the outer surface of leg member 260), an opposite second side (e.g. the inner surface of leg member 260), and a substantially uniform first thickness that is defined between the first side and the second side (Fig. 2), wherein the plurality of spacers are spaced apart from one another  (Fig. 1) and each spacer extends between the stator core and the conductor such that the first side of the plurality of spacers are in direct contact with the stator core and the second side of the plurality of spacers are in direct contact with the conductor (Fig. 2), and wherein the conductor is suspended away from the stator core by the first thickness of the plurality of spacers that define a dielectric distance without occupying all of the space between the conductor and the stator core (Figs. 2 and 5 and related text; also see col. 5, lines 48-60; col. 6, lines 4-8); wherein the encapsulated slot insulation comprises an encapsulation material configured to flow in a liquid state around a perimeter of the slot filling in the space between the conductor and the stator core, wherein the encapsulation material cures to hold the plurality of spacers and the conductor in place (col. 5, lines 48-60). 
Neet does not mention explicitly: wherein the cured encapsulation material fully extends between and is in direct contact with the stator core and the conductor such 
SIGMUND discloses an electric machine comprising: a stator having a stator core (30 in Figs. 8 and 9) comprising a plurality of slots (31); each of the plurality of slots comprising a spacer (37 in Figs. 11 and 12), a conductor (32), and an encapsulated slot insulation (page 2, left column, lines 56-71); wherein the spacer comprises one or more holes (38); wherein said spacer comprises a first side, an opposite second side, and a substantially uniform first thickness (e.g., the depth of the holes 38) that is defined between the first side and the second side (Figs. 10-12); wherein the cured encapsulation material fully extends between and is in direct contact with the stator core and the conductor (e.g., Fig. 13) such that around the perimeter of the slot, the space between the conductor and the stator core is filled with either the plurality of spacers, or the cured encapsulation material, but not both in a layered configuration (page 2, left column, lines 14-30 and right column, lines 37-45), and the cured encapsulation material has a second thickness (e.g., the thickness of the cured encapsulation material disposed within the holes 38 of the sleeve 37 in Fig. 13) that is substantially equal to the first thickness of the spacer (page 1, right column, lines 48-51).
Since Neet and SIGMUND pertain to the same field of endeavor, it would have been obvious to one of ordinary skill in the art to have modified the invention of Neet to 
The combination of Neet and SIGMUND is silent on: wherein the cured encapsulation material is of greater thermal conductivity than the spacer.
Stevens discloses an encapsulation material (resin mixture) (see Abstract; para. 0012, 0016, 0049), wherein, once cured for locking its position, the encapsulation material is of greater thermal conductivity than conventional stator spacer or wedge (para. 0063-0064, 0069, 0072-0075).
Since Stevens teaches the general application and the advantage of the discloses high thermal conductivity resin material (Stevens, para. 0004, 0068-0069) and Neet/SIGMUND teaches the variability of the type of the encapsulation material (Neet, col. 5, lines 48-60; SIGMUND, page 2, left column, lines 56-71), it establishes a prima facie case of obvious modification (MPEP 2144.04, IV.A, IV.B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Neet and SIGMUND by using Stevens’ high thermal conductivity resin material as the encapsulation material to arrive the claimed invention, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that the mere application of a known technique to a specific instance by those skilled in the art would have been obvious.

However, examiner takes official notice that beads and/or rods being used as spacers between the coil and the stator of an electric machine is well known in the art. Since Neet teaches the general condition of the material for making the spacer (Neet, col. 4, lines 48-51), it establishes a prima facie case of obvious modification (MPEP 2144.04, IV.A, IV.B). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the invention of Neet to form the spacer with one or more beads (e.g., resin beads) or one or more rods (e.g., resin rods) to arrive the claimed invention, because resin beads or resin rods material are well known in the art and it has been held to be within the general skill of worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances.
Regarding claim 19, Neet discloses: wherein the encapsulation material is a varnish (col. 5, lines 44-62).
Regarding claim 20, Neet discloses an electrical machine comprising: a stator having a stator core (100 in Fig. 1) comprising a plurality of slots (110); each of the plurality of slots comprising a plurality of spacers (250 in Fig. 2), a plurality of conductors (160), and an encapsulated slot insulation (col. 5, lines 48-60), wherein each of the plurality of spacers (Fig. 1 shows six discrete spacers) are discrete and comprises a first side (e.g. the outer surface of leg member 260), an opposite second 
Neet does not mention explicitly: wherein the cured encapsulation material fully extends between and is in direct contact with the stator core and the plurality of conductors such that around the perimeter of the slot, the space between the plurality of conductors and the stator core is filled with either the plurality of spacers, or the cured encapsulation material, but not both in a layered configuration; wherein the cured encapsulation material has a second thickness that is substantially equal to the first 
SIGMUND discloses an electric machine comprising: a stator having a stator core (30 in Figs. 8 and 9) comprising a plurality of slots (31); each of the plurality of slots comprising a spacer (37 in Figs. 11 and 12), a conductor (32), and an encapsulated slot insulation (page 2, left column, lines 56-71); wherein the spacer comprises one or more holes (38); wherein said spacer comprises a first side, an opposite second side, and a substantially uniform first thickness (e.g., the depth of the holes 38) that is defined between the first side and the second side (Figs. 10-12); wherein the cured encapsulation material fully extends between and is in direct contact with the stator core and the conductor (e.g., Fig. 13) such that around the perimeter of the slot, the space between the conductor and the stator core is filled with either the plurality of spacers, or the cured encapsulation material, but not both in a layered configuration (page 2, left column, lines 14-30 and right column, lines 37-45), and the cured encapsulation material has a second thickness (e.g., the thickness of the cured encapsulation material disposed within the holes 38 of the sleeve 37 in Fig. 13) that is substantially equal to the first thickness of the spacer (page 1, right column, lines 48-51).
Since Neet and SIGMUND pertain to the same field of endeavor, it would have been obvious to one of ordinary skill in the art to have modified the invention of Neet to provide the spacer with one or more holes as taught by Sigmund to arrive the claimed invention, so that the encapsulation material which surrounds the spacer may readily flow in intimate contact with the stator core and the conductor (SIGMUND, page 1, lines 28-32; page 2, left column, lines 14-30 and right column, lines 37-45).

Stevens discloses an encapsulation material (resin mixture) (see Abstract; para. 0012, 0016, 0049), wherein, once cured for locking its position, the encapsulation material is of greater thermal conductivity than conventional stator spacer or wedge (para. 0063-0064, 0069, 0072-0075).
Since Stevens teaches the general application and the advantage of the discloses high thermal conductivity resin material (Stevens, para. 0004, 0068-0069) and Neet/SIGMUND teaches the variability of the type of the encapsulation material (Neet, col. 5, lines 48-60; SIGMUND, page 2, left column, lines 56-71), it establishes a prima facie case of obvious modification (MPEP 2144.04, IV.A, IV.B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Neet and SIGMUND by using Stevens’ high thermal conductivity resin material as the encapsulation material to arrive the claimed invention, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that the mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
6.	Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Neet in view of SIGMUND et al. and Stevens et al., as applied to claim 1 or 11 above, further in view of TAKAHASHI (US 20140292118 A1).

TAKAHASHI discloses an electrical machine comprising: a stator having a stator core (12a in Fig. 2) comprising a plurality of slots (12b); each of the plurality of slots comprising a plurality of spacers (the combination of the insulating paper 26 and the through-hole 22 and 23, see Fig. 5), a plurality of conductors (18 in Figs. 4 and 5), and an encapsulated slot insulation (the solidified adhesive material 21); wherein the conductor is a copper bar (18m in Fig. 4); wherein the conductor comprises a plurality of copper bars (Fig. 5); wherein the conductor is individually insulated stranded copper wires (Figs. 4 and 5).
Since Neet and TAKAHASHI pertain to the same field of endeavor, it would have been obvious to one of ordinary skill in the art to have modified the invention of Neet and apply it to an electrical machine having conductors made of a copper bar wherein the conductor comprises a plurality of copper bars and wherein the conductor is individually insulated stranded copper wires, as taught by TAKAHASHI, to arrive the claimed invention, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. The mere application of a known invention to a specific instance by those skilled in the art would have been obvious.
7.	Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Neet in view of SIGMUND et al. and Stevens et al., as applied to claim 1 or 11 above, further in view of Hagiwara et al. (US 20140117805 A1).

Hagiwara discloses an electric machine comprising: a stator having a stator core (32 in Fig. 2) comprising a plurality of slots (31); each of the plurality of slots comprising a spacer (slot liner 1a/1b in Figs. 3-5, or the insulating paper 61 in Fig. 14), a conductor (any of 41a-41d), wherein at least a portion of the spacer (see annotated Fig. 14 below) extends between the stator core and the conductor such that the spacer is in direct contact with both the stator core and the conductor and that the conductor is suspended away from the stator core by a dielectric distance (inherent to said spacer comprising a sheet-shaped insulator, see para. 0059) without occupying all of the space between the conductor and the stator core (para. 0057); wherein the spacer is applied to the conductor before the conductor is inserted into the slot (obvious in view of the structure and configuration shown in Fig. 11); wherein the spacer is applied to the conductor after the conductor is inserted into the slot (para. 0058).
Since Neet and Hagiwara pertain to the same field of endeavor, it would have been obvious to one of ordinary skill in the art to apply Hagiwara’s teaching of assembling the spacer/conductor to the invention of Neet as an intended use of Hagiwara’s invention. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
8.	Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Neet in view of SIGMUND et al., Stevens et al. and ?BLER MATTHIAS et al. et al. (EP 2824801 A1).

?BLER MATTHIAS discloses an electric machine comprising: a rotor core comprising a plurality of slots, each of the plurality of slots comprising a spacer, a conductor, and an encapsulated slot insulation, wherein the conductor is suspended away from the rotor core by the thickness of the spacer that defines a dielectric distance without occupying all of the space between the conductor and the stator core, wherein the encapsulation material holds the spacer and the conductor in place (Abstract; Figs. 2 and 3).
Since ?BLER MATTHIAS teaches the general application of the spacer for a rotor and/or stator (Abstract), it establishes a prima facie case of obvious modification. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the combination of Neet/ SIGMUND/Stevens and apply it to a rotor core comprising a plurality of slots as an intended use. It has been held that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).

Regarding claims 23-25, Neet  does not but SIGMUND discloses: wherein the spacer comprises a plurality of screen mesh (inherent to the perforated sleeves 37); and wherein the spacer comprises a perforated slot liner (37); wherein the perforated slot liner comprises circular-shaped perforations (38).
Since Hagiwara and SIGMUND pertain to the same field of endeavor, it would have been obvious to one of ordinary skill in the art to have modified the invention of Neet by substituting SIGMUND spacer member (perforated sleeves 37) for Neet’s paper liner. Doing so would obviously improve heat dissipation for electric machine. Also, it has been held to be within the general skill of worker in the art to select a known material (e.g., the perforated sleeves 37 taught by SIGMUND) on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


Response to Arguments
9.	Applicant's arguments received 03/05/2021 with respect to claims 1-25 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-8 as set forth above in this Office action.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/JIANCHUN QIN/Primary Examiner, Art Unit 2837